Citation Nr: 0201114	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  98-10 374A	)	DATE
	)
	)


THE ISSUE

Whether the April 1998 decision of the Board of Veterans' 
Appeals (Board) that denied eligibility for payment of 
attorney fees from past-due benefits should be revised due to 
clear and unmistakable error (CUE).  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel








FINDINGS OF FACT


The moving party has not filed an adequate CUE motion with 
respect to the April 1998 Board decision which denied 
eligibility for payment of attorney fees from past due 
benefits.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
Board decision based on CUE have not been met, the motion 
must be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(a) (2001), § 20.1404(b) (interim final rule, 66 
Fed. Reg. 35902 (2001)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By an April 15, 1998 Board decision, eligibility for payment 
of attorney fees from past-due benefits was denied.  The 
moving party in this case, the attorney that did not prevail 
in the April 1998 Board decision, filed a motion for 
reconsideration in July 1998.  This motion was denied in 
December 1998.  At the time that the attorney was notified 
of the denial of his reconsideration motion, he was informed 
that a new law, 38 U.S.C.A. § 7111, permitted challenges to 
Board decisions based on CUE.  The attorney was advised that 
his motion for reconsideration would be accepted as a claim 
for revision of the April 1998 Board decision on the grounds 
of CUE but that Board adjudication of the CUE issue would be 
delayed until related regulations were promulgated.  

By an April 1999 Board letter, the moving party was informed 
that the new regulations pertaining to revision of Board 
decisions based on CUE had been published and that the 
previous motion for reconsideration would not be considered 
a CUE claim unless response to that effect was received in 
60 days.  Nothing further was received from the attorney.  

In August 2001, the Board sent the moving party a letter to 
clarify whether or not he wished to pursue a motion to 
revise the 1998 Board decision based on CUE.  The Board's 
letter to the attorney was returned as undeliverable (he had 
moved and had not provided a forwarding address).  This same 
Board correspondence was subsequently sent to the veteran's 
address, but no response from the attorney has been 
received.

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or 
that party's representative.  The motion must include the 
name of the veteran, the name of the moving party if other 
than the veteran, the applicable VA file number, and the 
date of the Board decision to which the motion relates.  If 
the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling.  
38 C.F.R. § 20.1404(a) (2001).

A Board CUE motion requires specific allegations.  The 
motion must set forth clearly and specifically the alleged 
CUE of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  Motions which fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (interim final rule, 66 
Fed. Reg. 35902 (2001)); Disabled American Veterans v. 
Gober, 234 F.3d 682 (Fed.Cir. 2000).

The file shows that, after some conflicting correspondence, 
the Board told the attorney that a previous reconsideration 
motion would not be treated as a Board CUE motion, and that 
a new CUE motion would be required.  The attorney has not 
responded, and currently there is no adequate CUE motion 
under the the provisions of 38 C.F.R. § 20.1404(a) and (b).  
Consequently the CUE motion is dismissed without prejudice 
to refiling.


ORDER

The CUE motion is dismissed without prejudice to refiling.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2001).  This dismissal under 38 C.F.R. § 20.1404(a) (2001) 
and 38 C.F.R. § 20.1404(b) (interim final rule, 66 Fed. Reg. 
35902 (2001)) is not a final decision of the Board.  38 
C.F.R. § 20.1409(b) (interim final rule, 66 Fed. Reg. 35902 
(2001)).  This dismissal removes your motion from the 
Board's docket, but you may refile the motion at a later 
date if you wish.

